Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 1020170129015, hereinafter, ‘015.

In regards to claim 1, ‘015 teaches a touch panel, comprising: 
	a substrate (plastic substrate abstract);  and 
	a metal nanowire conductive layer (abstract nanowire) and 
	an adhesion enhancement layer (abstract plasticizer and polymer) stacked on the substrate (plastic substrate abstract) , the adhesion enhancement layer having a stereo three-dimensional network structure. “First, the polymer containing the plasticizer is uniformly cast on the transparent substrate Second, the metal nanowires are coated on the cast polymer using an electrostatic spray method. Third, the contact resistance of the metal nanowire network is reduced by hot pressing at a temperature near the lowered glass transition temperature (Tg) of the plasticized polymer on the substrate on which the metal nanowire is coated, while simultaneously reducing the metal nanowires on the polymer interlayer. To improve the stability to the outside (oxidative stability, binding to the substrate, etc.)” pg 2. Second paragraph.
 
5.	In regards to claim 2, ‘015 teaches touch panel in accordance with claim 1, wherein the metal nanowire conductive layer comprises a plurality of crosswise stacked metal nanowires lap jointed with one another to form a conductive network. (fig. 5 and corresponding page 5 discussion the network of nanowire creates overlapping joints) 
In regards to claim 4, ‘015 teaches touch panel in accordance with claim 2, wherein the adhesion enhancement layer comprises: a stereo framework;  a plurality of intercommunicating pores formed in the stereo framework with an intercommunicating structure so as to form a three-dimensional network. “Pressing the polymer interlayer and the substrate with flexibility through the plasticizer through hot pressing, one of the physical methods, in a pressure range of 500 to 1000 psi at a low temperature of 50 to 100 ° C., causes a bond at the intersection point between the silver nanowires. A network is formed and the network penetrates into the polymer interlayer without modification or reaction.” Pg. 5 3rd paragraph. Examiner notes by pressing pores/holes will be created in the polymer adhesive. 
In regards to claim 5, ‘015 teaches touch panel in accordance with claim 4, wherein the adhesion enhancement layer is on the substrate (abstract), the metal nanowire conductive layer is on the adhesion enhancement layer (fig. 5 and page 5 lines 1-45), and at least part of the metal nanowires in the metal nanowire conductive layer extend outwardly and into the intercommunicating pores of the adhesion enhancement layer (fig. 5 and page 5 lines 1-65). 
In regards to claim 6, ‘015 teaches touch panel in accordance with claim 4, wherein the adhesion enhancement layer and the metal nanowire conductive layer are mutually embedded into each other, and at least part of the metal nanowires in the metal nanowire conductive layer extend into the intercommunicating pores of the adhesion enhancement layer. (fig. 5 and page 5 lines 1-65 hot pressing).
In regards to claim 7, ‘015 teaches touch panel in accordance with claim 4, wherein the intercommunicating pores are selected from one of, or a combination of irregular hole. (fig. 5 and page 5 lines 1-65 hot pressing). Examiner notes the pressing of the nanowire forms voids in the polymer adhesive filled by the nanowire. 
In regards to claim 12, ‘015 teaches touch panel in accordance with claim 1, wherein the metal nanowire conductive layer is a silver nanowire conductive layer (page 3, lines 1-10) . 
In regards to claim 14, ‘015 teaches touch panel in accordance with claim 4, wherein the intercommunicating pores have an opening size greater than a diameter of the metal nanowires. (fig. 5 and page 5 lines 1-65 hot pressing). Examiner notes the pores left by hot pressing will be greater than the nanowire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘015 in view of Kim et al (2017/0003808) hereinafter, Kim further in view of Walther et al (2017/0183255) hereinafter, Walther.
 
In regards 8, ‘015 fails to teach the touch panel in accordance with claim 1, wherein the metal nanowire conductive layer has a thickness of 10 nm-200 nm, and the adhesion enhancement layer has a thickness of 10 nm-300 nm. 
		However, Kim teaches wherein the metal nanowire conductive layer has a thickness of 10 nm-200 nm.[0061]
		It would have been obvious to one of ordinary skill in the art to use wherein the metal nanowire conductive layer has a thickness of 10 nm-200 nm as taught by Kim in order to provide improved flexibility in a display [005-0010]. 
		‘015 and Kim fail to expressly teach the adhesion enhancement layer has a thickness of 10 nm-300 nm.
		However, Han teaches the adhesion enhancement layer has a thickness of 10 nm-300 nm [0060].
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Walther to further include the adhesion enhancement layer has a thickness of 10 nm-300 nm  as taught by Walther in order to further promote adhesion [0060]
 
In regards to claim 9, ‘015 and Kim in view of Han teaches the touch panel in accordance with claim 8, wherein the metal nanowire conductive layer and the adhesion enhancement layer have a total thickness of less than 400 nm.[0061] Kim and [0060] Han. 

 Claims 3,10-11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘015 in view of Kim et al (2017/0003808) hereinafter, Kim 

In regards to claim 3, ‘015 fails to expressly teach touch panel in accordance with claim 2, wherein the metal nanowire conductive layer further comprises matrix for the metal nanowires to be stacked therein. (fig. 5 matrix and “network” corresponding page 5 discussion).
However, Kim teaches wherein the metal nanowire conductive layer further comprises matrix for the metal nanowires to be stacked therein.[0067, 0069]
It would have been obvious to one of ordinary skill in the art to modify the teachings to further include wherein the metal nanowire conductive layer further comprises matrix for the metal nanowires to be stacked therein as taught by Kim in order to provide durability [0069].


In regards to claim 10,  ‘015 fails to teach the touch panel in accordance with claim 1, wherein the material of the adhesion enhancement layer comprises at least one of high molecular polymer, nitride and oxide
		However, Kim teaches wherein the material of the adhesion enhancement layer comprises at least one of high molecular polymer, nitride and oxide [0053, 0056,0066] polyamide resin Kim.
		It would have been obvious to one of ordinary skill in the art to modify the teachings of ‘015 to further include wherein the material of the adhesion enhancement layer comprises at least one of high molecular polymer, nitride and oxide as taught by Kim in order to provide a transparent level that will not distract from the display. 
 
In regards to claim 11, ‘015 in view of Kim teaches the touch panel in accordance with claim 10, wherein the adhesion enhancement layer is made from one or more of polyamide resin, polyurethane resin and epoxy resin. [0053, 0056,0066] Kim

In regards to claim 13, ‘015 fails to teach the touch panel in accordance with claim 2, wherein the metal nanowires each has a length of 20 .mu.m-50 .mu.m, a diameter of less than 50 nm, and a length-to-diameter ratio of greater than 500. 
		However, Kim teaches wherein the metal nanowires each has a length of 20 .mu.m-50 .mu.m, a diameter of less than 50 nm, and a length-to-diameter ratio of greater than 500. [0046].
		It would have been obvious to one of ordinary skill in the art to modify the teachings of ‘015 to further include wherein the metal nanowires each has a length of 20 .mu.m-50 .mu.m, a diameter of less than 50 nm, and a length-to-diameter ratio of greater than 500 as taught by Kim in order to promote better flexibility [005-0010].

In regards to claim 15, see rational of claim 13, ‘015 in view of Kim teaches touch panel in accordance with claim 1, further comprising a cover plate (fig. 5 (390)) Kim and a bonding layer (114] Kim)), the bonding layer is located between the metal nanowire conductive layer and the cover plate to bond the substrate and the cover plate together (fig. 5 (390, 380, 370 and 350a) Kim;  and a wiring layer further arranged between the metal nanowire conductive layer and the bonding layer is located within a bezel area of the touch panel (fig. 4 120 and 120) [0112-0014] Kim.
 
In regards to claim 16, see rational of claim 13, ‘015 in view of Kim teaches a display device, comprising the touch panel in accordance with claim 1. [107] Kim


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.